Citation Nr: 1640801	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  06-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include organic heart disease and chronic pericarditis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a video conference hearing in March 2009.  In August 2016 the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board.  He was afforded an opportunity to testify at another hearing.  In a September 2016 letter, the Veteran indicated that he did not wish to have another hearing.  The case has been reassigned to the undersigned VLJ.

In June 2009, October 2011, February 2013, and September 2015, the Board remanded the Veteran's claim for additional development.  

The record is conflicting as the characterization of the Veteran's service after his period of active duty.  A review of his DD 214 shows that, upon his separation from active duty, he was transferred to the U.S. Army Reserve (USAR).  The DD 214 noted that the Veteran had an obligated service date of September 4, 1974.  This meant that, unless otherwise discharged or released sooner, he was to remain a member of the USAR until that date.  There is no indication in the claims folder that this transfer to the USAR involved active reserve as opposed to inactive reserve status.  

A hospital summary from August 1976 reported that the Veteran was found to have a large pericardial effusion six weeks earlier while undergoing a physical for entrance to the USAR.  This date would have been nearly two years beyond his obligated service period.  However, the Veteran testified in March 2009 that he was actually a member of the USAR at the time of his physical examination in 1976. 

In compliance with the Boards multiple remands, the RO attempted to procure service treatment records for any USAR service, personnel records for any USAR service, and verification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Despite multiple attempts to obtain these records, the record contains negative responses indicating that the complete records were not available records.  Thus, the Board has considered the Veteran's claim based on the records available from his period of active duty.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's cardiovascular disorder did not have its onset in service and is not otherwise related to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cardiovascular disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A letter sent to the Veteran in November 2011 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private treatment records, Social Security Administration records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in October 2010.  The Board finds the examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

In June 2009, October 2011, February 2013, and September 2015, the Board remanded the claim for additional evidentiary development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran testified during a Board hearing in March 2009, at which time the Veterans Law Judge explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the Veteran's Law Judge failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as arteriosclerosis and cardiovascular renal disease, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A veteran who, during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iv).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

As noted above, the first element of service connection requires evidence of a present disability.  VA hospital records show that in 1976 the Veteran was diagnosed with pericardial effusion.  He underwent pericardial centesis in 1977.  See VA Treatment Records.  An October 2010 VA examination report notes a diagnosis of status post pericardial window secondary to pericarditis.  As the Veteran has a current heart disorder, the issue that remains disputed is whether the disability is related to service or manifested within a year after separation. 

The Veteran asserts that his cardiovascular disorder was caused by his multiple colds and upper respiratory infections he suffered in service.  See March 2009 Hearing Transcript.  The Veteran's service treatment records are silent for any complaints or treatment for a heart condition.  On his separation examination, the Veteran self-reported that he had no heart concerns.  

The Veteran was afforded a VA examination in October 2010.  The examiner opined that the Veteran's past history of pericarditis is not caused by or the result of multiple colds and upper respiratory infections he suffered in service. The examiner reasoned that pericarditis can be caused from viral or bacterial heart infections, TB, rheumatic fever, injury and heart surgery.  The Veteran gave no history of any of those conditions prior to being diagnosed with pericarditis.  The examiner further stated that there is no correlation between pericarditis and colds and upper respiratory infections.  

The Board finds the examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the examiner provided an adequate rationale for her opinion.  The VA examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  

In addition, the evidence does not show that the Veteran's cardiovascular disorder manifested to a compensable degree within a year of separation from service.  See 38 C.F.R. § 3.309(a).  In fact, the medical evidence discloses that the Veteran did not have any history of a cardiovascular disorder until 1976, approximately 5 years after separation from service.  See Service Treatment Records. 

The Board has also considered whether the Veteran is entitled to a presumption of service connection based on his service in Korea.  The Veteran's service personnel records indicate that the Veteran served in Korea from January 1969 to February 1970 in the 3rd Battalion 32nd Infantry.  The Department of Defense has identified this unit as operating in the Korean DMZ during the qualifying time period.  See M21-1, Part IV, Subpart ii, 1.H.4.b.  Thus, herbicide exposure is presumed. 

However, the presumption of service connection for service in the Korean DMZ only applies to ischemic heart disorders, and the record evidence is clear that the Veteran's cardiovascular disorder does not qualify for the presumption. 

The Veteran's VA treatment records indicate that the Veteran's heart EKGs were negative for any myocardial infarction or coronary artery disease.  See VA Treatment Records.   

Notably, in an October 2003 myocardial perfusion imaging report, Dr. M.A. of Central Georgia Cardiology, reported that the findings were consistent with small defect with mild ischemia in the distribution of LAD.  However, subsequent evaluations of the Veteran's heart did not note any ischemia.  In an April 2004 Statement Dr. C.B. states that the Veteran's chest x-ray revealed increased lung marking in the left lower lobe, otherwise was normal.  An echo of the heart revealed normal left ventricular function with ejection fracture of 55-60 percent.  Dr. C.B. further noted that the Veteran had a heart catheterization done in November 2003, which revealed normal coronary arteries, normal left heart function, ejection fraction of 55%.  

In the October 2010 VA examination report,  the examiner noted that the Veteran had no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvar heart disease including prosthetic valve, congestive heart failure, dizziness, syncope, or fatigue.  The Veteran did have a history of angina, dyspnea, and pericarditis.  The Veteran did not require continuous medication for his heart condition.  On physical examination, the Veteran showed no evidence of congestive heart failure or pulmonary hypertension.  The Veteran's heart rhythm was normal.  The Veteran showed no evidence of abnormal breath sounds.  The Veteran's heart was found to be larger than normal. 

Furthermore, the Veteran's January 2011 EKG examination showed moderate left ventricular hypertrophy, mild aortic and tricuspid regurgitation, mild to moderate pulmonary regurgitation, and normal left ventricular systolic function with left ventricular ejection fraction of 55 percent to 60 percent. 

In sum, the evidence is against a finding that the Veteran's cardiovascular disorder is related to herbicide exposure in service. 

The evidence supporting a link between the Veteran's cardiovascular disorder and service is the Veteran's statements.  While the Veteran is competent to report symptoms capable of lay observation, he not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Likewise, mere conclusory or generalized lay statements that a service event caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran is not competent to opine as to the etiology of his cardiovascular disorder.

As the evidence preponderates against a finding that the Veteran's cardiovascular disorder is related to an event or injury in service, or that such a condition manifested to a compensable degree within one year of separation, service connection is not warranted.

ORDER

Entitlement to service connection for a cardiovascular disorder, to include organic heart disease and chronic pericarditis.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


